IN THE COURT OF CRIMINAL
APPEALS
                                          OF
TEXAS
 
                                                                              
                                                                 WR-49,011-02

 
                                              EX
PARTE TONY EGBUNA FORD
                                                                              

                            ON
APPLICATION FOR WRIT OF HABEAS CORPUS
                                         IN
CAUSE NO. 69441-346-2 FROM THE
                                 346TH
DISTRICT COURT OF EL PASO COUNTY

 
Per Curiam.
 
                                                                     OPINION
 
This is a subsequent application for
habeas corpus filed pursuant to Texas Code of Criminal Procedure, Article
11.071, Section 5.  Applicant asserts he
is actually innocent and should not be executed.
Applicant was convicted of capital
murder on July 13, 1993.  We affirmed the
conviction and sentence. Ford v. State, 919 S.W.2d 107 (Tex.Crim.App.
1996).  On February 2, 1998, applicant
filed his initial application for writ of habeas corpus pursuant to Article
11.071.  We denied relief.  Ex parte Ford, No. WR-49,011-01
(Tex.Crim.App. September 12, 2001).




Applicant has moved to abate or
dismiss this application, noting that the convicting court has granted testing
of biological material under Texas Code of Criminal Procedure, Chapter 64 and
has moved the execution date from December 7, 2005, until March 14, 2006.  Applicant anticipates that the testing Amay add considerable weight to the
evidence@ supporting his claim.  We will dismiss this application without
prejudice so applicant may consider his position after the conclusion of any
testing and may design any argument based on what he perceives to be the new
situation, and deny applicant=s motion for stay of execution.
IT IS SO ORDERED THIS THE 14TH
DAY OF DECEMBER, 2005.
Do Not Publish